IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

VALERIE R. PATTON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D14-5007

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

     Appellee.
_______________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Valerie R. Patton, pro se, Appellant.

Norman A. Blessing, General Counsel; Louis A. Gutierrez and Cristina A. Velez,
Assistants General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of the appellee’s concession of error, the order on appeal

is VACATED and this matter is REMANDED to the Reemployment Assistance

Appeals Commission for further proceedings.

WOLF, ROWE, and SWANSON, JJ., CONCUR.